Exhibit 10.4

Sixth Amended and Restated Rent Supplement

(ERCOT Transmission Lease)

December 31, 2016

This Sixth Amended and Restated Rent Supplement (this “Sixth Amended
Supplement”) between Sharyland Distribution & Transmission Services, L.L.C.
(“Lessor”) and Sharyland Utilities, L.P. (“Lessee”) is executed and delivered on
December 31, 2016, to memorialize supplements to the ERCOT Transmission Lease
(as defined below), effective as of January 1, 2017. Capitalized terms used
herein that are not otherwise defined will have the meanings assigned to them in
the ERCOT Transmission Lease.

WHEREAS, Lessor and Lessee are Parties to a Lease Agreement (ERCOT Transmission
Assets) dated December 1, 2014 (as amended from time to time in accordance with
its terms, the “ERCOT Transmission Lease”);

WHEREAS, on February 26, 2016 the Parties executed a Fifth Amended and Restated
Rent Supplement (ERCOT Transmission Lease) effective as of January 1, 2016, as
amended by the First Amendment to Fifth Amended and Restated Rent Supplement
(ERCOT Transmission Lease), effective June 13, 2016, and as further amended by
the Second Amendment to Fifth Amended and Restated Rent Supplement (ERCOT
Transmission Lease), effective as of September 22, 2016 (collectively, the
“Fifth Amended Supplement”); and

WHEREAS, the Parties wish to amend and restate the Fifth Amended Supplement
pursuant to Section 3.2(b) of the ERCOT Transmission Lease; and

WHEREAS, the Parties wish to memorialize in this Sixth Amended Supplement the
Incremental CapEx the Parties expect during 2017.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties hereto
agree to the following:

1. The Fifth Amended Supplement is hereby amended and restated in its entirety
as set forth below.

2. The ERCOT Transmission Lease, except as supplemented by this Sixth Amended
Supplement, shall remain in full force and effect.

Incremental CapEx:

 

2014

   $ 18,470,677   

2015

   $ 22,517,350   

2016

   $ 9,237,495 * 

2017

   $ 4,553,684 ** 

 

*

Represents the aggregate amount of transmission Incremental CapEx the Parties
expected to be placed in service in 2016. Rent supplements with respect to this
transmission Incremental CapEx were agreed to and memorialized as part of the
Fourth Amended and Restated Rent Supplement (ERCOT Transmission Lease) dated
December 31, 2015. Of the 2016 Incremental CapEx, an aggregate of $4,244,655 was
expected to be in service as of the balance sheet date reflected in Lessee’s
first 2016 Regulatory Order (“First 2016 CapEx”), an aggregate of $2,086,871 was
expected to be in service as of the balance sheet date reflected in Lessee’s
second 2016 Regulatory Order (“Second 2016 CapEx”), and an aggregate of
$2,905,968 was expected to be placed in service throughout the remainder of 2016
(“2016 Stub-Year CapEx”). A “Regulatory Order” is defined as either (i) the
PUCT’s approval of Lessee’s application for updated wholesale transmission rates
or (ii) final resolution or settlement of a rate case applicable to Lessee’s
transmission rates. The Parties expected the First 2016 CapEx, Second 2016
CapEx, and 2016

 

ERCOT TRANSMISSION LEASE

 

1



--------------------------------------------------------------------------------

  Stub-Year CapEx, collectively, to have a weighted average in-service date of
June 1, 2016. The Parties expected the first 2016 Regulatory Order to be
effective on June 1, 2016, the second 2016 Regulatory Order to be effective on
October 1, 2016, and the first 2017 Regulatory Order to be effective on March 1,
2017. The Parties have agreed that any Rent Validation (within the meaning of
the ERCOT Transmission Lease) with respect to First 2016 CapEx, Second 2016
CapEx, or 2016 Stub-Year CapEx will use the actual effective dates of the
applicable Regulatory Order (to the extent known), but will otherwise be
determined in accordance with Section 3.2(c) of the ERCOT Transmission Lease.

** Represents the aggregate amount of transmission Incremental CapEx the Parties
expect to be placed in service in 2017. Of the 2017 Incremental CapEx, an
aggregate of $0 is expected to be in service as of the balance sheet date
reflected in Lessee’s first 2017 Regulatory Order (“First 2017 CapEx”), an
aggregate of $4,553,684 is expected to be in service as of the balance sheet
date reflected in Lessee’s second 2017 Regulatory Order (“Second 2017 CapEx”),
and an aggregate of $0 is expected to be placed in service throughout the
remainder of 2017 (“2017 Stub-Year CapEx”) and to be included in the first 2018
Regulatory Order. The Parties expect the First 2017 CapEx, Second 2017 CapEx,
and 2017 Stub-Year CapEx, collectively, to have a weighted average in-service
date of June 1, 2017. The Parties expect the first 2017 Regulatory Order to be
effective on May 1, 2017, the second 2017 Regulatory Order to be effective on
March 1, 2018, and the first 2018 Regulatory Order to be effective on June 1,
2018. The Parties agree that any Rent Validation (within the meaning of the
ERCOT Transmission Lease) with respect to First 2017 CapEx, Second 2017 CapEx,
or 2017 Stub-Year CapEx will use the actual effective dates of the applicable
Regulatory Order (to the extent known), but will otherwise be determined in
accordance with Section 3.2(c) of the ERCOT Transmission Lease.

Lessee CapEx:

 

2014

   $ 0   

2015

   $ 0   

2016

   $ 0   

2017

   $ 0   

Base Rent:

 

2014

   $ 484,276   

2015

   $ 2,477,452   

2016

   $ 4,547,412 # 

2017

   $ 4,789,842 ## 

2018

   $ 5,037,465 ### 

2019

   $ 4,936,440   

2020

   $ 4,761,952   

2021

   $ 4,595,655   

2022

   $ 4,432,302   

 

# The amount of 2016 Base Rent included in the Fifth Amended Supplement was
$4,547,412, comprised of 2016 Base Rent payments of $355,151 paid on the 15th
day of each month beginning on March 15, 2016 through August 15, 2016 (with
respect to January 2016 through June 2016) and Base Rent payments of $396,049 on
the 15th day of each month beginning on September 15, 2016 through December 15,
2016 (with respect to July 2016 through October 2016), with the increase in
monthly Base Rent reflecting First 2016 CapEx and commencing July 1, 2016, which
was 30 days after the expected approval of Lessee’s first 2016 Regulatory Order.
Lessee is scheduled to make a monthly 2016 Base Rent payment of $416,155 on each
of January 15, 2017 and February 15, 2017 (with respect to November 2016 and
December 2016), with the increase in monthly Base Rent reflecting Second 2016
CapEx and commencing November 1, 2016, which was 30 days after the expected
approval of Lessee’s second 2016 Regulatory Order.

 

ERCOT TRANSMISSION LEASE

 

2



--------------------------------------------------------------------------------

## Lessee will make a monthly 2017 Base Rent payment of $399,154 on the 15th day
of each month beginning on March 15, 2017 through June 15, 2017 (with respect to
January 2017 through April 2017). Lessee will then make a 2017 Base Rent payment
of $399,154 on the 15th day of each month beginning on July 15, 2017 through
February 15, 2018 (with respect to May 2017 through December 2017), with the
increase in monthly Base Rent reflecting 2016 Stub-Year CapEx and commencing
May 1, 2017, which is 30 days after the expected approval of Lessee’s first 2017
Regulatory Order.

### Lessee will make a monthly 2018 Base Rent payment of $387,850 on the 15th
day of each month beginning on March 15, 2018 through April 15, 2018 (with
respect to January 2018 through February 2018). Lessee will then make a 2018
Base Rent payment of $426,176 on the 15th day of each month beginning on May 15,
2018 through July 15, 2018 (with respect to March 2018 through May 2018), with
the increase in monthly Base Rent reflecting Second 2017 CapEx and commencing
March 1, 2018, which is 30 days after the expected approval of Lessee’s second
2017 Regulatory Order. Lessee will then make a 2018 Base Rent payment of
$426,176 on the 15th day of each month beginning on August 15, 2018 through
February 15, 2019 (with respect to June 2018 through December 2018), with the
increase in monthly Base Rent reflecting 2017 Stub-Year CapEx and commencing
June 1, 2018, which is 30 days after the expected approval of Lessee’s first
2018 Regulatory Order.

Percentage Rent

Percentages:

 

2014

     35.8 % 

2015

     35.1 % 

2016

     31.1 % 

2017

     28.2 % 

2018

     27.2 % 

2019

     26.2 % 

2020

     25.3 % 

2021

     24.4 % 

2022

     23.5 % 

Annual Percentage Rent

Breakpoints:

 

2014

   $ 484,276   

2015

   $ 2,477,452   

2016

   $ 4,608,413   

2017

   $ 4,818,146 * 

2018

   $ 5,037,465 ** 

2019

   $ 4,936,440   

2020

   $ 4,761,952   

2021

   $ 4,595,655   

2022

   $ 4,432,302   

 

* The 2017 Annual Percentage Rent Breakpoint reflects the assumptions set forth
above regarding the timing of the first 2017 Regulatory Order and the second
2017 Regulatory Order, as well as the amount of First 2017 CapEx and Second 2017
CapEx.

** The 2018 Annual Percentage Rent Breakpoint reflects the assumptions set forth
above regarding the timing of the first 2017 Regulatory Order, the second 2017
Regulatory Order, and the first 2018 Regulatory Order, as well as the amount of
First 2017 CapEx, Second 2017 CapEx, and 2017 Stub-Year CapEx.

 

ERCOT TRANSMISSION LEASE

 

3



--------------------------------------------------------------------------------

Revenues Attributable to

Lessee CapEx:

 

2014

   $ 0   

2015

   $ 0   

2016

   $ 0   

2017

   $ 0   

2018

   $ 0   

2019

   $ 0   

2020

   $ 0   

2021

   $ 0   

2022

   $ 0   

ERCOT Transmission Rate

Allocation:

 

before October 3, 2014: 0% between October 3, 2014 and March 31, 2015: 2.1%
between April 1, 2015 and October 31, 2015: 2.1% between November 1, 2015 and
June 13, 2016: 3.6% between June 13, 2016 and September 22, 2016: 4.1% between
September 23, 2016 and April 30, 2017: 3.6% between May 1, 2017 and February 28,
2018: 3.6% starting March 1, 2018: 3.6%

Term of Rent Supplement:         Expires 12/31/22

 

ERCOT TRANSMISSION LEASE

 

4



--------------------------------------------------------------------------------

The Parties have executed this Sixth Amended Supplement to the ERCOT
Transmission Lease as of the date set forth above.

 

SHARYLAND UTILITIES, L.P. By:  

/s/ Greg Wilks

Name:   Greg Wilks Title:   Chief Financial Officer SHARYLAND DISTRIBUTION &
TRANSMISSION SERVICES, L.L.C. By:  

/s/ Brant Meleski

Name:   Brant Meleski Title:   Chief Financial Officer

 

ERCOT TRANSMISSION LEASE

 